
	
		III
		Calendar No. 527
		112th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2012
			Mr. Nelson of Florida
			 (for himself, Mr. Brown of Ohio, and
			 Mr. Cardin) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			September 19, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  restitution of or compensation for property seized during the Nazi and
		  Communist eras.
	
	
		Whereas protecting and respecting private property rights
			 is a basic principle for all democratic governments that operate according to
			 the rule of law;
		Whereas Nazi or Communist regimes dominated many Eastern
			 European countries without the consent of their people for parts of the 20th
			 century;
		Whereas the authoritarian and totalitarian regimes that
			 emerged in Eastern Europe after World War II perpetuated the wrongful and
			 unjust confiscation of property, including immovable property, personal
			 property, and financial assets, that belonged to victims of Nazi
			 persecution;
		Whereas the Nazi regime considered religious property an
			 early target and denied religious communities the temporal facilities that held
			 them together by expropriating churches, synagogues, religious seminaries,
			 cemeteries, and other communal property;
		Whereas, after World War II, Communist regimes expanded
			 the systematic expropriation of private, communal, and religious property in an
			 effort to eliminate the influence of religion;
		Whereas, since the fall of the Iron Curtain, only part of
			 the immovable property confiscated during and after the Holocaust has been
			 recovered or compensated;
		Whereas, in July 2001, the Paris Declaration of the
			 Organization for Security and Co-operation in Europe Parliamentary Assembly
			 noted that the process of restitution, compensation, and material reparation of
			 victims of Nazi persecution has not been pursued with the same degree of
			 comprehensiveness by all of the participating states of that
			 Organization;
		Whereas the Organization for Security and Co-operation in
			 Europe Parliamentary Assembly has called on each participating state to adopt
			 and implement appropriate legislation to ensure that victims of Nazi
			 persecution, including communal organizations and institutions, receive
			 restitution of or compensation for lost property, without regard to the current
			 citizenship or place of residence of the victims or their heirs or the relevant
			 successors to communal property;
		Whereas the United States Congress has, unanimously and on
			 numerous occasions, urged countries in Europe that have not yet done so to
			 immediately enact fair, comprehensive, nondiscriminatory, and just legislation
			 to provide restitution, or fair compensation in cases in which restitution is
			 not possible, to victims of persecution who had private property looted or
			 wrongfully confiscated by Nazis during World War II or subsequently seized by a
			 Communist government and the heirs of those victims;
		Whereas the representatives of 44 countries that
			 participated in the 1998 Washington Conference on Holocaust-Era Assets agreed
			 on principles intended to guide just and equitable solutions to confiscated
			 art, insurance, and communal property, but did not address the complex issue of
			 private property;
		Whereas, 11 years later, representatives of more than 45
			 countries participated in the Prague Holocaust-Era Assets Conference in June
			 2009, and agreed to the Terezin Declaration of June 30, 2009, which—
			(1)recognized that
			 Holocaust (Shoah) survivors and other victims of Nazi persecution have reached
			 an advanced age and that respecting their personal dignity and addressing their
			 social welfare needs is an issue of utmost urgency;
			(2)recognized that
			 wrongful property seizures, such as confiscation, forced sales, and sales under
			 duress of property, were part of the persecution by the Nazis of innocent
			 people, many of whom died without heirs;
			(3)recognized the
			 importance of restituting communal and individual property that belonged to
			 victims of the Holocaust (Shoah) and other victims of Nazi persecution and
			 urged that every effort be made to rectify the consequences of wrongful
			 property seizure;
			(4)urged that every
			 effort be made to provide for the restitution of former Jewish communal and
			 religious property through in rem restitution or compensation in cases in which
			 restitution has not yet been effectively achieved; and
			(5)recognized that
			 in some countries heirless property could serve as a basis to address the
			 material necessities of Holocaust (Shoah) survivors and to ensure ongoing
			 education about the Holocaust (Shoah) and its causes and consequences;
			Whereas nearly 3 years have passed since the adoption of
			 the Terezin Declaration and the governments of some countries have still not
			 fulfilled or made progress toward fulfilling the moral obligations expressed in
			 that document, including—
			(1)the Government of
			 Poland, which is virtually alone among post-Communist countries in not having
			 adopted any legislation providing a process for restitution of or compensation
			 for private property that Nazi or Communist regimes confiscated despite
			 numerous public promises from various administrations;
			(2)the Government of
			 Romania, which has halted implementation of legislation to return former
			 communal property or pay compensation to claimants;
			(3)the Government of
			 Latvia, which has failed to press forward with legislation to return Jewish
			 communal and religious properties or provide financial compensation for the
			 loss of those properties despite numerous promises to domestic and
			 international claimants;
			(4)the Government of
			 Slovenia, which has refused to pay compensation for officially recognized
			 former Jewish property; and
			(5)the Government of
			 Croatia, which has still not adopted appropriate legislation to provide
			 compensation for property that the Nazis and their allies confiscated during
			 the Holocaust;
			Whereas the governments of Serbia and Lithuania have
			 recently enacted restitution and compensation programs for private and Jewish
			 communal property, respectively, serving as a potential model for other
			 governments to follow;
		Whereas some Holocaust survivors, now in the twilight of
			 their lives, are impoverished and in urgent need of assistance, lacking the
			 resources to support basic needs, including adequate shelter, food, or medical
			 care;
		Whereas the Washington and Prague conferences on
			 Holocaust-era assets should not be the last opportunity for the international
			 community to address property restitution at the highest level;
		Whereas the European Shoah Legacy Institute will hold an
			 Immoveable Property Review Conference in late November 2012 in Prague to review
			 compliance with the Terezin Declaration as well as the document entitled
			 Guidelines and Best Practices for the Restitution and Compensation of
			 Immovable (Real) Property Confiscated or Otherwise Wrongfully Seized by the
			 Nazis, Fascists and Their Collaborators during the Holocaust (Shoah) Era
			 between 1933–1945, Including the Period of World War II, which 43
			 countries adopted following the Prague Conference; and
		Whereas, although those documents are not legally binding,
			 the governments of all countries bear a moral responsibility to uphold and
			 defend the plight and dignity of Holocaust survivors, ensure their well-being,
			 and respond to their social needs: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 unmet needs of many Holocaust survivors and the urgency of addressing those
			 needs;
			(2)appreciates the
			 efforts of the governments of countries in Europe that have enacted and
			 implemented legislation for the restitution of or compensation for private,
			 communal, and religious property wrongly confiscated during the Nazi or
			 Communist eras;
			(3)welcomes the
			 efforts of the governments of many post-Communist countries to address complex
			 and difficult questions relating to the status of wrongly confiscated
			 property;
			(4)urges each
			 government that has not already done so to complete the process of adopting and
			 implementing necessary and proper legislation to effect the in rem return of or
			 the payment of compensation for wrongly confiscated property;
			(5)calls on each
			 government to establish restitution and compensation schemes in a simple,
			 transparent, and timely manner to provide a real benefit to those who suffered
			 from the unjust confiscation of their property; and
			(6)calls on the
			 Secretary of State to issue an updated report on property restitution in
			 Central and Eastern Europe that evaluates whether the governments of those
			 countries have met the basic standards and best practices of the international
			 community.
			
	
		September 19, 2012
		Reported without amendment
	
